Wade, J.
The allegations in a petition for certiorari must be treated as true until the coming in of the answer. This was a claim case, tried in a justice’s court. According to the petition for certiorari, the verdict of the jury was contrary to the direct and positive evidence of unimpeached witnesses, and there was nothing whatever to support it except an apparent conclusion testified to by the plaintiff in fi. fa., and the circumstance that, the defendant had returned the property in dispute for taxation in the name of himself and the claimant jointly; and this circumstance was explained. The judge of the superior court apparently based his refusal to sanction the writ upon the sole ground that the verdict complained of was a second concurrent verdict. Notwithstanding this fact, the evidence being wholly insufficient to authorize the verdict returned, it was error to decline for this reason to sanction the petition for certiorari. . Judgment reversed.